LEONARD, Judge,
delivered the opinion of the court.
The questions we have here to deal with are, whether the 12th section of the general railroad law of 24th February, 1853, is applicable to all railroad companies existing under the laws of this state, or is confined to such as are incorporated pursuant to that act; and supposing it to be applicable to all companies, then whether its provisions are constitutional, especially in reference to the present company, whose charter, it is said, is expressly exempted from legislative control.
The words of the section are general, and, in their literal meaning, equally applicable to every railroad company, no matter where or how created; whether before or after the passage of the act, or pursuant to it, or by express legislative grant; and if we adopt the grammatical interpretation which is based on the words of the law, they embrace the present and all other companies, both existing and future. The reason of the law, too, which was the necessity and propriety of securing to manual laborers, depending upon their daily labor for their daily bread, the fruits of their toil, was equally applicable to all railroad laborers, without distinction ; and it is quite impossible to suppose that the legislature intended to make one *111which should exclude from the benefit of the law the laborers upon all the main lines of railroad, then incorporated, and to embrace only laborers on roads to be afterwards undertaken under the general law ; and here, therefore, that interpretation that is based upon the spirit of the law, corresponds with the grammatical construction. Indeed, the only ground for doubting the propriety of this interpretation, is the fact, that the legislature have, in the last section of the act, expressly subjected all railroad companies, present and future, to certain specified sections of the law, and omitted to include in this enumeration the section now under consideration ; but we think this circumstance can not be allowed to control the otherwise palpable intention of the legislature, shown both by the words and the reason of the law.
In reference to the remaining questions, we remark, that this law is a copy of the New York general railroad law of 1850, and that the 12th section of our act corresponds literally with the 12th section of theirs; and although this has been under discussion in the courts of that state, where it is held to apply to laborers employed by sub-contractors, as well as to those employed by original contractors, yet its constitutional validity has never been questioned, (Kent v. New York Cent. R. R. Co. 2 Kernan, 628); nor, indeed, do we see any ground whatever for doing so. Undoubtedly our constitution, in common with all other American constitutions, secures private property against legislative confiscation; but there is nothing of that character in this law. It is substantially the provision of the St. Louis mechanics’ lien law, and other similar laws common everywhere, except that the security provided by those laws is á lien upon the specific property; here, it is a lien upon the party benefited by the labor, in the shape of a personal obligation to pay what in the other cases is secured only by the charge laid upon the property. It seems altogether equitable that these small sums that are falling due, from day to day, to laborers, for work done upon a road, under a contract with the company’s contractor, should be secured to them *112under proper restrictions — either by a lien upon the road itself, or by the more convenient personal liability of the corporation, which, in practice, is quite as safe to the laborer, and certainly not more burdensome to the company ; and these laws, operating prospectively, do not arbitrarily impose this liability, but, having declared beforehand under what circumstances the company shall become liable to the laborer, the obligation arises against them under the law out of the act of the person to whom they have let the work. Nor is there any hardship in it, as the company, at the time of contracting, can indemnify themselves against the liability to which their contractor may thus subject them, either by a bond of indemnity, or a stipulated delay in the payment of part of the contract price.
We remark, in conclusion, that the charter of the company is not altered or at all touched by subjecting them to this liability. All persons, corporations as well as natural persons, are subject to the general law of the land, and this company is not exempted from that obedience by the suggested exemption of its charter from legislative alteration. Here is no attempt to deprive them of their property, or to encroach upon their chartered privileges, but to subject them to a general law, made for the government of all persons of this class.
The judgment is reversed, and the cause remanded.